      Case 3:17-cv-08108-JAT Document 54-1 Filed 01/22/19 Page 1 of 5



 1   MARK BRNOVICH
       ATTORNEY GENERAL
 2   Firm Bar No. 14000
     Oramel H. Skinner (032891)
 3     Chief of Special Litigation
     Andrew G. Pappas (034432)
 4     Assistant Solicitor General
     2005 N. Central Ave.
 5   Phoenix, AZ 85007
     Telephone (602) 542-8327
 6   O.H.Skinner@azag.gov
 7
                       IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     Carol M. Whitmire,
10                                           Case No: 17-cv-08108-PCT-JAT
                   Plaintiff,
11                                           STATE OF ARIZONA’S
     vs.                                     PROPOSED AMICUS CURIAE BRIEF
12                                           IN SUPPORT OF NO PARTY
     Wal-Mart Stores Incorporated,
13
                   Defendant.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 3:17-cv-08108-JAT Document 54-1 Filed 01/22/19 Page 2 of 5



 1          The State of Arizona (“the State”) respectfully offers this amicus curiae brief in
 2   support of no party in response to the question the Court certified to the Attorney Gen-
 3   eral in the November 27, 2018 Order: whether A.R.S. §§ 23-493(6) or 23-493.06(A)(6)
 4   unconstitutionally amends or implicitly repeals A.R.S. §§ 36-2813(B)(2) and 36-
 5   2814(A)(3) in violation of the Voter Protection Act, Ariz. Const. art. IV, Pt. 1 § 1. Based
 6   on the language of the Court’s November 27, 2018 Order, the question may be even nar-
 7   rower than that: whether an employer may be sued for firing a registered qualifying pa-
 8   tient based solely on the results of a drug test in the absence of any other “evidence indi-
 9   cating that [she] was impaired at work or expert testimony establishing that the level of
10   metabolites present in [her] positive drug screen demonstrates that marijuana was present
11   in her system in a sufficient concentration to cause impairment.” Dkt. 44 at 3. This ami-
12   cus curiae brief goes only to these narrow questions and takes no position as to the un-
13   derlying merit of any claim or defense in this case.
14          The answer to the constitutional question is no, there is no conflict between the
15   Arizona Medical Marijuana Act (AMMA) and Drug Testing of Employees Act (DTEA)
16   provisions at issue. And even if there were, the AMMA and DTEA provisions can and
17   should be read together as follows: an employer may not be sued for firing an employee
18   based on the employer’s good-faith belief that the employee was impaired while work-
19   ing, where the employer’s good-faith belief that the employee was impaired by marijua-
20   na at work is based on a drug test showing that “metabolites or components of marijua-
21   na” are present in scientifically sufficient concentration to cause impairment. The State
22   takes no position on whether the drug test in this case was sufficient to support a good-
23   faith belief under the pertinent provisions. But the provisions identified by the Court
24   should be read in harmony to allow an employer to present a defense to liability by
25   pointing to the DTEA and offering a drug test in support of a purported good-faith belief
26   that a fired employee was impaired while working.
27
28


                                               1
      Case 3:17-cv-08108-JAT Document 54-1 Filed 01/22/19 Page 3 of 5



 1                                        BACKGROUND
 2          The AMMA’s anti-discrimination provision provides that, “[u]nless a failure to
 3   do so would cause an employer to lose a monetary or licensing benefit under federal law
 4   or regulations, an employer may not discriminate against a person in hiring, termination
 5   or imposing any term or condition of employment or otherwise penalize a person based
 6   upon either:” (1) “[t]he person’s status as a card holder,” or (2) her “positive drug test for
 7   marijuana components or metabolites, unless [she] used, possessed or was impaired by
 8   marijuana on the premises of employment or during the hours of employment.” A.R.S.
 9   § 36-2813(B)(1)–(2). The AMMA also provides that it does not require “[a]n employer
10   to allow … any employee to work while under the influence of marijuana,” and does not
11   “prohibit[] an employer from disciplining an employee for … working while under the
12   influence of marijuana.” Id. § 36-2814(A)(3)–(B). But the AMMA specifies that “a reg-
13   istered qualifying patient shall not be considered to be under the influence of marijuana
14   solely because of the presence of metabolites or components of marijuana that appear in
15   insufficient concentration to cause impairment.” Id. § 36-2814(A)(3).
16          The DTEA allows employers to establish drug-testing programs, and provides
17   that “[n]o cause of action is or may be established for any person against an employer
18   who established a policy and initiated” such a program for “[a]ctions based on the em-
19   ployer’s good faith belief that an employee had an impairment while working on the em-
20   ployer’s premises or during hours of employment.” A.R.S. § 23-493.06(6). The DTEA
21   further provides that such a “good faith belief may be based on” any number of things,
22   including the “[r]esults of a test for the use of alcohol or drugs.” Id. § 23-493(6)(f).
23          The Court certified a question to the Attorney General: whether there is a conflict
24   between these AMMA and DTEA provisions. Dkt. 46.
25                                           ANALYSIS
26          There is no conflict between the AMMA and DTEA provisions at issue, but even
27   if there were, they could readily be harmonized. “Whenever possible,” Arizona courts
28   “adopt a construction of a statute that reconciles it with other statutes, giving force to all


                                                2
      Case 3:17-cv-08108-JAT Document 54-1 Filed 01/22/19 Page 4 of 5



 1   statutes involved.” Lewis v. Ariz. Dep’t of Economic Sec., 186 Ariz. 610, 614 (App.
 2   1996); accord Chaparral Dev. v. RMED Int’l, Inc., 170 Ariz. 309, 313 (App. 1992) (“We
 3   must harmonize apparently conflicting language of different parts of the statute so as to
 4   give effect to both.”).
 5          Here, the AMMA and DTEA provisions at issue work hand-in-hand. The AM-
 6   MA provisions are framed in negative terms: an employer may not fire an employee
 7   based on a positive drug test for marijuana components or metabolites, unless she used,
 8   possessed, or was impaired by marijuana at work, A.R.S. § 36-2813(B)(1)–(2), and “a
 9   registered qualifying patient shall not be considered to be under the influence of mariju-
10   ana solely because of the presence of metabolites or components of marijuana that ap-
11   pear in insufficient concentration to cause impairment,” id. § 36-2814(A)(3) (emphasis
12   added). But the positive implications of these AMMA provisions are clear: an employee
13   may be fired based on her positive drug test for “metabolites or components of marijua-
14   na” if she possessed, used, or was impaired by marijuana at work, see id. § 36-
15   2813(B)(1)–(2), and a registered qualifying patient may be considered to be under the
16   influence of marijuana based solely on the presence of “metabolites or components of
17   marijuana” that appear in sufficient concentration to cause impairment, see id. § 36-
18   2814(A)(3). The DTEA’s implications are also clear: an employer is shielded from lia-
19   bility for firing an employee based on the employer’s good-faith belief that the employee
20   was impaired while working, id. § 23-493.06(6), and that good-faith belief may be based
21   on the results of a drug test, id. § 23-493(6)(f).
22          As relevant here, the AMMA and DTEA provisions can and should be read to-
23   gether as follows: an employer cannot be sued for firing a registered qualifying patient
24   based on the employer’s good-faith belief that the employee was impaired by marijuana
25   at work, where that belief is based on a drug test sufficiently establishing the presence of
26   “metabolites or components of marijuana” sufficient to cause impairment. The State
27   takes no position on whether the drug test in this case—“which ‘was positive for mariju-
28   ana metabolites at a level of greater than 1000 ng/ml, the highest level the test could rec-


                                                3
      Case 3:17-cv-08108-JAT Document 54-1 Filed 01/22/19 Page 5 of 5



 1   ord,’” Dkt. 46 at 3 (quoting Dkt. 32 at 9)—was sufficient to support such a good-faith
 2   belief. The State merely provides the Court with the State’s position the statutes at issue
 3   do not conflict, but instead work together to protect the rights of both registered qualify-
 4   ing patients and the employers who employ those patients.
 5                                        CONCLUSION
 6          The Court should not conclude that the AMMA and DTEA provisions conflict, or
 7   that the latter improperly repeals by implication the former; rather, the Court should
 8   adopt a harmonizing construction of those statutes that gives effect to each of them,
 9   which is the most natural reading of the statutes in any event.
10
                                               MARK BRNOVICH
11                                             ATTORNEY GENERAL
12
                                                /s/ Oramel H. Skinner
13                                             Oramel H. Skinner (032891)
                                                 Chief of Special Litigation
14                                             Andrew G. Pappas (034432)
                                                 Assistant Solicitor General
15                                             2005 N. Central Ave.
16                                             Phoenix, AZ 85007
                                               Telephone: (602) 542-8327
17                                             O.H.Skinner@azag.gov

18
                                               Counsel for Amicus Curiae State of Arizona
19
20
21
22
23
24
25
26
27
28


                                               4
